Exhibit 10.2

 

FIRST AMENDMENTAMENDMENT TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(this “Amendment”) dated as of APRIL 24, 2020 (the “First Amendment Effective
Date”), is by and between IVY FUNDING NINE, LLC, a Delaware limited liability
company (together with its successors and assigns, “Lender”), and CCFI FUNDING
II, LLC, an Ohio limited liability company (“Debtor”).

 

RECITALS

 

WHEREAS, Lender and Debtor entered into that certain SECOND AMENDED AND RESTATED
LOAN AND SECURITY AGREEMENT dated as of FEBRUARY 7, 2020 (as amended, modified
or restated from time to time, the “Loan Agreement”) pursuant to which Lender
agreed to make the Credit Facility available to Debtor on the terms and
conditions set forth therein; and

 

WHEREAS, in connection with the Loan Agreement, Debtor executed and delivered to
Lender that certain AMENDED AND RESTATED PROMISSORY NOTE dated as of FEBRUARY 7,
2020 payable to the order of Lender (as amended, modified or restated from time
to time, the “Note”) in the notational amount (the “Notational Amount”) of
SEVENTY-THREE MILLION AND NO/100 DOLLARS ($73,000,000.00), which Notational
Amount is currently scheduled to be reduced on APRIL 30, 2020 to SIXTY-NINE
MILLION AND 00/100 DOLLARS ($69,000,000.00); and

 

WHEREAS, the parties desire to amend the Loan Agreement pursuant to the terms
and conditions set forth herein; and

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.Definitions.  Capitalized terms used in this Amendment, to the extent not
otherwise defined herein, shall have the same meanings as in the Loan Agreement,
as amended hereby. The definition of “Monthly Dividend Cap” is as set forth in
Section 1 of the Loan Agreement is amended in its entirety to read as follows:

 

“Monthly Dividend Cap” shall mean the maximum amount of dividends and/or
distributions distributable by Debtor to holders of its equity in any calendar
month, and, subject to the terms and conditions of this Agreement, shall be
SEVEN MILLION DOLLARS ($7,000,000.00); provided that (a) the Debtor may pay no
more than TWO (2) such dividends and/or distributions in any calendar month, and
(b) the sum of such dividends and/or distributions in a calendar month cannot
exceed SEVEN MILLION DOLLARS ($7,000,000.00); provided further that the Monthly
Dividend Cap for any calendar month shall be increased with Lender’s prior
written consent by an amount up to TWO MILLION AND 00/100 DOLLARS
($2,000,000.00) to the extent that such dividends and/or distributions were less
than the applicable Monthly Dividend Cap for the immediately preceding calendar
month and provided further that in with Lender’s prior written consent, an
applicable Monthly Dividend Cap may be increased (but by no more than TWO
MILLION AND 00/100 DOLLARS) to account for unused dividends/distributions for
the previous THREE (3) months.

2.Amendments to the Loan Agreement.

 

(a)Section 2(a).  Section 2(a) of the Loan Agreement is amended in its entirety
to read as follows:

 

(a)Term Loan with Multiple Advances.  Subject to the terms and conditions set
forth in this Agreement and the other Loan Documents, Lender hereby agrees to
lend to Debtor the sum of SEVENTY-THREE MILLION AND 00/100 DOLLARS
($73,000,000.00) (the “Credit Facility”) in one or more advances from the date
hereof until the earliest of the following (the





FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT –
PAGE 1

IVY FUNDING NINE, LLC – CCFI FUNDING II, LLC




 

“Maturity Date”): (i) the acceleration of the Indebtedness pursuant to the terms
of the Loan Documents; or (ii) APRIL 30, 2021.  Advances with respect to the
Loan shall be made available to Debtor by depositing the same, in immediately
available funds, in the Collateral Deposit Account.  Debtor shall not debit the
Collateral Deposit Account with respect to disbursement of the Loan except for
the use permitted by Section 2(e).  From and after APRIL 24, 2020, unless
otherwise agreed in writing by Lender the Credit Facility shall be equal to
SIXTY-NINE MILLION AND 00/100 DOLLARS ($69,000,000.00).  Notwithstanding
anything contained herein to the contrary, Lender and Debtor may agree to a
modification of the Credit Facility by written agreement of the parties.

 

(b)Section 2(b).  Section 2(b) of the Loan Agreement is hereby amended in its
entirety to read as follows:

 

(b)Determination of Advance Rate.  From the Effective Date through the Maturity
Date, subject to the terms and conditions set forth herein, the Advance Rate
shall be, with respect to all Eligible Receivables, EIGHTY PERCENT (80.00%)
Notwithstanding anything in this Agreement to the contrary: (i) Lender shall not
be required to permit advances from and after MARCH 1, 2021; and (ii) in the
event of the occurrence and continuation of a Level 1 Trigger, the Advance Rate
then in effect shall be reduced by TEN PERCENT (10.00%).

 

(c)Section 4(e).  Section 4(e) of the Loan Agreement is hereby amended in its
entirety to read as follows:

 

(e)Minimum Total Asset Coverage.  Debtor shall maintain at all times the Minimum
Assets.  On or before the SECOND (2nd) Business Day of each calendar week (and
at such other times as Lender may require), Debtor shall submit to Lender
evidence of compliance with the required Minimum Assets satisfactory to Lender
in its reasonable discretion for each Business Day of the prior week.  “Minimum
Assets” means that at all times as required, on a rolling TEN (10) Business Day
average, the sum of all non-cash assets of Debtor as of such date, plus Debtor’s
cash in the Collateral Deposit Account as of such date (including verified funds
in transit to the Collateral Deposit Account) shall equal or exceed Required
Percentage of the then outstanding balance of the Credit Facility.  If on any
Business Day the Minimum Asset requirement hereunder is not met (a “Minimum
Asset Covenant Failure”), Debtor shall be able to remedy such Minimum Asset
Covenant Failure if, for the FIVE (5) Business Days following such Minimum Asset
Covenant Failure, the sum of all non-cash assets of Debtor as of such date, plus
Debtor’s cash in the Collateral Deposit Account as of such date (including
verified funds in transit to the Collateral Deposit Account) equals or exceeds
the sum of (a) Required Percentage, and (b) SEVEN (7) percentage points.

 

 

Required Percentage

Period

123.00%

Effective Date through March 31, 2020

125.00%

April 1, 2020 through April 23, 2020,

105.00%

April 24, 2020 through July 31, 2020

112.00%

August 1, 2020 through September 30, 2020

120.00%

October 1, 2020 through November 30, 2020

125.00%

December 1, 2020 and thereafter

 

 

(d)Section 8(a)(xv).  Section 8(a)(xv) of the Loan Agreement is hereby amended
in its entirety to read as follows:

 

(xv)From and after SEPTEMBER 30, 2020, not permit Adjusted EBITDA of the Parent
and its Subsidiaries for the year-to-date period ending on the last day of each
month based upon the Parent’s interim monthly financial statements to be less
than a percentage or amount to be determined by the parties.  On or prior to MAY
15, 2020, Debtor shall provide Lender with a draft projected Adjusted EBITDA (by
month) for the Parent and its Subsidiaries for the period from the Effective
Date though and including APRIL 30, 2021, in the form of Schedule III attached
hereto.  Debtor may provide Lender with updates to this draft projected EBITDA
(by month) prior to





FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT –
PAGE 2

IVY FUNDING NINE, LLC – CCFI FUNDING II, LLC




 

SETPEMBER 30, 2020.  Debtor shall provide Lender with the monthly reports
described in this Section prior to APRIL 24, 2020.  Prior to SEPTEMBER 30, 2020
Debtor shall provide Lender with the projected Adjusted EBITDA (by month) for
the Parent and its Subsidiaries for the period from the Effective Date though
and including APRIL 30, 2021, in the form of Schedule III attached hereto, which
Schedule III will be mutually agreed to by the parties in writing prior to
SEPTEMBER 30, 2020.  In the event that the parties shall not be in agreement
with respect to Schedule III,  Schedule III shall be established by Lender in
its commercially reasonable discretion based on projections provided by
Debtor.  For the purposes of this Section 8(a)(xv), the term “Adjusted EBITDA”
shall mean, with respect to any Person, “the net income (loss) attributable to
such person, determined in accordance with GAAP, plus interest, taxes,
depreciation, amortization, non-cash compensation, on a consolidated basis
inclusive of Unrestricted Subsidiaries (as such term is defined in the Parent
Credit Agreement) and eliminating any intra-company entries; provided, any
advisory or other fees of the Investors, as well as any other one-time or
nonrecurring expenses, shall only be added if approved by the Lender in its sole
discretion; and provided further that with respect to the retail insurance
business joint venture, MD-JV LLC, the income/loss shall be on a cash basis;

 

(e)Section 8(q).  Section 8(q) of the Loan Agreement is hereby amended in its
entirety to read as follows:

(q) Dividends or Distributions.  From and after the occurrence of a Dividend
Restriction Event, Debtor shall not: (i) declare or pay any dividend or other
distribution, direct or indirect, on account of any equity interest of Debtor,
now or hereafter outstanding; (ii) make any repurchase, redemption, retirement,
defeasance, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any equity interest of Debtor or any direct or
indirect parent of Debtor, now or hereafter outstanding; (iii) make any payment
to retire, or to obtain the surrender of, any outstanding warrants, options or
other rights for the purchase or acquisition of shares of any class of equity
interest of Debtor, now or hereafter outstanding; (iv) return any equity
interest to any equity holders of Debtor, or make any other distribution of
property, assets, shares of equity interest, warrants, rights, options,
obligations or securities thereto as such; or (v) pay any management fees or any
other fees or expenses (including the reimbursement thereof by Debtor) pursuant
to any management, consulting or other services agreement to any of the
shareholders or other equity holders of Debtor.  “Dividend Restriction Event”
means the occurrence of any of the following: (1) an Event of Default shall have
occurred and be continuing; (2) a Default shall have occurred and be continuing;
(3) a Level 1 Trigger shall have occurred and be continuing either immediately
before, or would occur immediately after, giving effect to any such payment,
dividend or distribution under this Section; and/or (4) a Consumer Loan Value
Deficiency exists or would exist after making such payment, dividend or
distribution.  Prior to or concurrently with the payment of any dividend or
distribution, the Debtor shall deliver a certificate in the form attached hereto
as Exhibit 8(q) showing that, after giving pro forma effect to any such dividend
or distribution, no Consumer Loan Value Deficiency would result
therefrom.  Notwithstanding anything herein to the contrary, the total dividends
and/or other distributions made by Debtor on account of any equity interests in
Debtor shall not exceed the Monthly Dividend Cap in any calendar
month.  Notwithstanding the foregoing, Debtor may pay an additional dividend as
of Debtor’s fiscal year end not to exceed TEN MILLION AND 00/100 DOLLARS
provided that Lender shall have consented to such dividend in its sole
discretion.”

 

(f)Section 8(aa)(vii).  Section 8(aa)(vii) of the Loan Agreement is hereby
amended in its entirety to read as follows:

 

(vii)Debtor shall not pay and Seller shall not accept any Servicing Fee when (1)
a Level 1 Trigger has occurred and is continuing, or (2) if the amount of the
Loan shall exceed the Consumer Loan Value.





FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT –
PAGE 3

IVY FUNDING NINE, LLC – CCFI FUNDING II, LLC




 

(vi)Amendment of Certain Exhibits and Schedules.  Each of Schedule III,  Exhibit
A and Exhibit F to the Loan Agreement is amended and restated in its entirety as
set forth in Exhibit A hereto, and a new exhibit, Exhibit 8(q), is hereby added
to the Loan Agreement and is set forth on Exhibit A hereto.

 

3.Conditions Precedent.  The obligations of Lender under this Amendment shall be
subject to the condition precedent that Debtor shall have executed and delivered
to Lender this Amendment and such other documents and instruments incidental and
appropriate to the transaction provided for herein as Lender or its counsel may
reasonably request and shall have paid the fees due and payable hereunder.

 

4.Payment of Fees and Expenses.  Debtor agrees to pay the following amendment
fees (the “Amendment Fees”): (i) ONE HUNDRED FIFTY THOUSAND AND NO DOLLARS
($150,000.00) on the First Amendment Effective Date and (ii) ONE HUNDRED
THOUSAND AND NO DOLLARS ($100,000.00) on JUNE 15, 2020.  The Amendment Fee shall
be paid to Lender in consideration for the structuring of the Credit Facility
and (to the maximum extent permitted by applicable law) shall not be deemed
interest.  Debtor further agrees to pay all reasonable attorneys’ fees of Lender
in connection with the drafting and execution of this Amendment.

 

5.Ratifications.  Except as expressly modified and superseded by this Amendment,
the Loan Documents are ratified and confirmed and continue in full force and
effect.  The Loan Documents, as modified by this Amendment, continue to be
legal, valid, binding and enforceable in accordance with their respective
terms.  Without limiting the generality of the foregoing, Debtor hereby ratifies
and confirms that all liens heretofore granted to Lender were intended to, do
and continue to secure the full payment and performance of the
Indebtedness.  Debtor agrees to perform such acts and duly authorize, execute,
acknowledge, deliver, file and record such additional assignments, security
agreements, modifications or agreements to any of the foregoing, and such other
agreements, documents and instruments as Lender may reasonably request in order
to perfect and protect those liens and preserve and protect the rights of Lender
in respect of all present and future Collateral.  The terms, conditions and
provisions of the Loan Documents (as the same may have been amended, modified or
restated from time to time) are incorporated herein by reference, the same as if
stated verbatim herein.

 

6.Representations, Warranties and Confirmations.  Debtor hereby represents and
warrants to Lender that (a) this Amendment and any other Loan Documents to be
delivered under this Amendment (if any) have been duly executed and delivered by
Debtor, are valid and binding upon Debtor and are enforceable against Debtor in
accordance with their terms, except as limited by any applicable bankruptcy,
insolvency or similar laws of general application relating to the enforcement of
creditors’ rights and except to the extent specific remedies may generally be
limited by equitable principles, (b) no action of, or filing with, any
governmental authority is required to authorize, or is otherwise required in
connection with, the execution, delivery and performance by Debtor of this
Amendment or any other Loan Document to be delivered under this Amendment, and
(c) the execution, delivery and performance by Debtor of this Amendment and any
other Loan Documents to be delivered under this Amendment do not require the
consent of any other person and do not and will not constitute a violation of
any laws, agreements or understandings to which Debtor is a party or by which
Debtor is bound.

 

7.Additional Documents.  TO SECURE FULL AND COMPLETE PAYMENT AND PERFORMANCE OF
THE INDEBTEDNESS, DEBTOR SHALL EXECUTE AND DELIVER OR CAUSE TO BE EXECUTED AND
DELIVERED ALL OF THE LOAN DOCUMENTS REASONABLY REQUIRED TO CARRY OUT THE
PROVISIONS AND PURPOSES OF THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS AND TO
CREATE, PRESERVE, AND PERFECT THE LIENS OF LENDER IN THE COLLATERAL.  IN THE
EVENT ANY OF THE LOAN DOCUMENTS EVIDENCING OR SECURING THE INDEBTEDNESS
MISREPRESENTS OR INACCURATELY REFLECTS THE CORRECT TERMS AND/OR PROVISIONS OF
THE INDEBTEDNESS, DEBTOR SHALL UPON REQUEST BY LENDER AND IN ORDER TO CORRECT
SUCH MISTAKE, EXECUTE SUCH NEW DOCUMENTS OR INITIAL CORRECTED, ORIGINAL
DOCUMENTS AS LENDER MAY DEEM REASONABLY NECESSARY TO REMEDY SAID ERRORS OR
MISTAKES.  DEBTOR





FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT –
PAGE 4

IVY FUNDING NINE, LLC – CCFI FUNDING II, LLC




 

SHALL EXECUTE SUCH OTHER DOCUMENTS AS LENDER SHALL DEEM REASONABLY NECESSARY TO
CORRECT ANY DEFECTS OR DEFICIENCIES IN THE LOAN DOCUMENTS.  DEBTOR’S FAILURE TO
EXECUTE SUCH DOCUMENTS AS REQUESTED SHALL CONSTITUTE AN EVENT OF DEFAULT UNDER
THE LOAN AGREEMENT.

 

8.Release.  Debtor hereby acknowledges and agrees that there are no defenses,
counterclaims, offsets, cross-complaints, claims or demands of any kind or
nature whatsoever to or against Lender or the terms and provisions of or the
obligations of Debtor under the Loan Documents and the other agreements,
instruments and documents evidencing, securing, governing, guaranteeing or
pertaining thereto, and that Debtor has no right to seek affirmative relief or
damages of any kind or nature from Lender.  To the extent any such defenses,
counterclaims, offsets, cross-complaints, claims, demands or rights exist,
Debtor hereby waives, and hereby knowingly and voluntarily releases and forever
discharges Lender and its predecessors, officers, directors, agents, attorneys,
employees, successors and assigns, from all possible claims, demands, actions,
causes of action, defenses, counterclaims, offsets, cross-complaints, damages,
costs, expenses and liabilities whatsoever, whether known or unknown, such
waiver and release being with full knowledge and understanding of the
circumstances and effects of such waiver and release and after having consulted
legal counsel with respect thereto.

 

9.Multiple Counterparts.  This Amendment may be executed in a number of
identical separate counterparts, each of which for all purposes is to be deemed
an original, but all of which shall constitute, collectively, one
agreement.  Signature pages to this Amendment may be detached from multiple
separate counterparts and attached to the same document and a telecopy, pdf. or
other facsimile of any such executed signature page shall be valid as an
original. The exchange of copies of this Amendment and of signature pages by
telecopy, pdf. or other facsimile trans shall constitute effective execution and
delivery of this Amendment as to the parties hereto and may be used in lieu of
the original agreement for all purposes.  This Amendment may be in the form of
an Electronic Record and may be executed using Electronic Signatures (including,
without limitation, facsimile and .pdf) which shall be deemed to have the same
force and effect as manual signatures and shall be considered an original, and
shall have the same legal effect, validity, and enforceability as a paper
record.  For purposes hereof, “Electronic Record” and “Electronic Signature”
shall have the meanings assigned to them, respectively, by 15 USC §7006, as it
may be amended from time to time.

 

10.Reference to Agreement.  Each of the Loan Documents, including the Loan
Agreement and any and all other agreements, documents, or instruments now or
hereafter executed and delivered pursuant to the terms hereof containing a
reference to the Loan Agreement shall mean and refer to the Loan Agreement as
amended hereby.

 

11.Severability.  Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

 

12.Headings.  The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.

 

13.NO COURSE OF DEALING.  THE AGREEMENTS CONTAINED HEREIN NOR ANY OTHER
AGREEMENTS OR EXTENSIONS GRANTED TO ANY OBLIGOR SHALL BE INTERPRETED OR
CONSTRUED UNDER ANY CIRCUMSTANCES AS HAVING ESTABLISHED A COURSE OF DEALING OR
COURSE OF CONDUCT BINDING UPON LENDER IN THE FUTURE OR OTHERWISE CREATING ANY
FUTURE OBLIGATIONS ON





FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT –
PAGE 5

IVY FUNDING NINE, LLC – CCFI FUNDING II, LLC




 

THE PART OF LENDER TO PROVIDE OR AGREE TO ANY SIMILAR AGREEMENT OR EXTENSION AT
ANY TIME.

 

14.Regulation B—Notice of Joint Intent.  If Debtor is more than one Person,
Federal Regulation B (Equal Credit Opportunity Act) requires Lender to obtain
evidence of Debtor’s intention to apply for joint credit. Debtor’s signature
below shall evidence such intent.  Debtor’s intent shall apply to future related
extensions of joint credit and joint guaranty.

 

NOTICE OF FINAL AGREEMENT

 

THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED BY THIS AMENDMENT
REPRESENT THE FINAL AGREEMENT BETWEEN AND AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN AND AMONG THE
PARTIES.

 

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

 



FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT –
PAGE 6

IVY FUNDING NINE, LLC – CCFI FUNDING II, LLC



 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the First Amendment Effective Date.

 

LENDER:

ADDRESS:

 

 

IVY FUNDING NINE, LLC

22 W. Bryan Street, Suite 208

 

Savannah, GA 31401

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

With copies of notices to:

Lender’s Counsel:

 

 

 

HUSCH BLACKWELL LLP

 

1900 Pearl Street, Suite 1800

 

 

 

Dallas, TX 75201

 

 

 

Attention:   Steven S. Camp

 

 

 

 

 

DEBTOR:

ADDRESS:

 

 

CCFI FUNDING II, LLC

5165 Emerald Parkway, Suite 100

 

Dublin, OH  43017

By:

 

 

 

Name:

Michael Durbin

 

 

Title:

Executive Vice President, Chief

 

 

 

Financial Officer and Treasurer

 

 

 

 

 

 



FIRST AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT –
SIGNATURE PAGE

IVY FUNDING NINE, LLC – CCFI FUNDING II, LLC



 

EXHIBIT A TO FIRST AMENDMENT

 

EXHIBIT A

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

CONSUMER LOAN VALUE CERTIFICATE

 

DATE:_______________

 

Pursuant to that certain SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(as amended, modified or restated from time to time, the “Loan Agreement”) dated
as of FEBRUARY 7, 2020, between CCFI FUNDING II, LLC, a Ohio limited liability
company (“Debtor”), and IVY FUNDING NINE, LLC, a Delaware limited liability
company (together with it successors and assigns, “Lender”), Debtor has reviewed
its activities for the month ending on _____________, and hereby represents and
warrants to Lender that the information set forth below is true and correct in
all material respects as of that date, calculated in accordance with GAAP,
consistently applied (unless otherwise provided) (capitalized terms below have
the meanings assigned in the Loan Agreement):

 

1.Consumer Loan Value.  Debtor represents to Lender that the following
information regarding the Consumer Loan Value is true and correct:

 

 

A

Applicable Advance Rate

____%

B

Eligible Receivables

$

C

Consumer Loan Value (Eligible Receivables times the applicable Advance Rate)

$

D

Minus the total Indebtedness

$

E

Plus the balance of the Collateral Deposit Account (and amounts in transit)

$

F

Consumer Loan Value Deficiency (if any)

$

 

 

1.Certification.  The undersigned officer hereby certifies on behalf of Debtor
that: (a) Debtor is in compliance with all covenants of the Loan Agreement; and
(b) as of the date of this compliance certificate and the date received by
Lender, no Event of Default or Default, has occurred.  The Note and Loan
Agreement are acknowledged, ratified, confirmed, and agreed by Debtor to be
valid, subsisting, and binding obligations.  Debtor agrees that there is no
right to set off or defense to payment of the Indebtedness.

 

2.Financial Covenants.

 

Minimum Asset (on a rolling 10 day  average, the sum of all non-cash assets of
Debtor as of such date, plus Debtor’s cash in the Collateral Deposit Account as
of such date (including verified funds in transit to the Collateral Deposit
Account)  does not equal or exceed [105%][112%][120%][123%][125%]of the then
outstanding balance of the Credit Facility)

Days in reporting period:

 

Average

[Date]

[Date]

[Date]

[Date]

[Date]

[Date]

[Date]

[Date]

[Date]

[Date]

Actual Non-Cash Assets, plus Cash in Collateral Deposit Account for each day in
reporting period:

 

$__________

$__________

$__________

$__________

$__________

$__________

$__________

Expressed as percentage of outstanding balance of the Credit Facility for each
day in reporting period:

 

________%

________%

________%

________%

________%

________%

________%

 

Section 4(e) Requirement Met:

 

YesNo

 



 

Monthly Dividend Cap ($7,000,000.00) (plus up to an additional $2,00,000.00
pursuant to the terms of the Loan Agreement and excluding any year-end dividend)

 

(No more than two (2) separate distributions/dividends per calendar month.)

Actual distributions and/or dividends for prior calendar month: __________

 

Section 8(q) Requirement Met?

 

YesNo

 

Minimum Cash Assets (more than 10% of the Credit Facility, in the Collateral
Deposit Account as of such date (including verified funds in transit to the
Collateral Deposit Account) on a rolling 10 Business Day basis)

Actual Minimum Cash Assets for each day in reporting period:

 

Amount of Credit Facility:  $____________

 

Average:

 

[Date]               __________________

[Date]               __________________

[Date]               __________________

[Date]               __________________

[Date]               __________________

[Date]               __________________

[Date]               __________________

[Date]

[Date]

[Date]

 

Section 4(f) Requirement Met:

 

YesNo

Cash Flow Coverage Ratio (less than 3.0:1.0)

 

Actual Cash Flow Coverage Ratio: _______

Section 8(cc) Requirement Met:

 

YesNo

 

3.Level 1 Triggers.

 

PRA Concentration Limit (not to exceed 75%)

Actual PRA Concentration Limit: __________

 

Level 1 Trigger:

 

YesNo

Change in Control (Parent shall cease to Control Debtor or neither Michael
Durbin nor Ted Saunders shall participate in the active management of Debtor’s
day to day operations unless consented to by Lender)

 

Level 1 Trigger:

 

YesNo

 

EXECUTED as of the date first written above.

 

CCFI FUNDING II, LLC

5165 Emerald Parkway, Suite 100

 

Dublin, OH  43017

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 





 



 

EXHIBIT F

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

MINIMUM ASSETS AND MINIMUM CASH CERTIFICATE

 

Pursuant to that certain SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(as amended, modified or restated from time to time, the “Loan Agreement”) dated
as of FEBRUARY 7, 2020, between CCFI FUNDING II, LLC, a Ohio limited liability
company (“Debtor”), and IVY FUNDING NINE, LLC, a Delaware limited liability
company (together with it successors and assigns, “Lender”), Debtor has reviewed
its activities for the calendar week ending on _____________, and hereby
represents and warrants to Lender that the information set forth below is true
and correct in all material respects as of that date, calculated in accordance
with GAAP, consistently applied (unless otherwise provided) (capitalized terms
below have the meanings assigned in the Loan Agreement):

 

 

Minimum Asset (on a rolling 10 day  average, the sum of all non-cash assets of
Debtor as of such date, plus Debtor’s cash in the Collateral Deposit Account as
of such date (including verified funds in transit to the Collateral Deposit
Account)  does not equal or exceed [105%][112%][120%][123%][125%]of the then
outstanding balance of the Credit Facility)

Days in reporting period:

 

Average

[Date]

[Date]

[Date]

[Date]

[Date]

[Date]

[Date]

[Date]

[Date]

[Date]

Actual Non-Cash Assets, plus Cash in Collateral Deposit Account for each day in
reporting period:

 

$__________

$__________

$__________

$__________

$__________

$__________

$__________

Expressed as percentage of outstanding balance of the Credit Facility for each
day in reporting period:

 

________%

________%

________%

________%

________%

________%

________%

 

Section 4(e) Requirement Met:

 

YesNo

Minimum Cash Assets (more than 10% of the Credit Facility, in the Collateral
Deposit Account as of such date (including verified funds in transit to the
Collateral Deposit Account) on a rolling 10 Business Day basis)

Actual Minimum Cash Assets for each day in reporting period:

 

Amount of Credit Facility:  $____________

 

Average:

 

[Date]               __________________

[Date]               __________________

[Date]               __________________

[Date]               __________________

[Date]               __________________

[Date]               __________________

[Date]               __________________

[Date]

[Date]

[Date]

 

Section 4(f) Requirement Met:

 

YesNo

 

 

REMAINDER OF PAGE LEFT INTENTIONLLY BLANK

 





 



 

EXECUTED as of the date first written above.

 

CCFI FUNDING II, LLC

5165 Emerald Parkway, Suite 100

 

Dublin, OH  43017

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 





 



 

EXHIBIT 8(q)

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

PRO FORMA CONSUMER LOAN VALUE CERTIFICATE

 

Pursuant to that certain SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
(as amended, modified or restated from time to time, the “Loan Agreement”) dated
as of FEBRUARY 7, 2020, between CCFI FUNDING II, LLC, a Ohio limited liability
company (“Debtor”), and IVY FUNDING NINE, LLC, a Delaware limited liability
company (together with it successors and assigns, “Lender”), Debtor has reviewed
its activities as of [INSERT DATE OF DIVIDEND], and hereby represents and
warrants to Lender that the information set forth below is true and correct in
all material respects as of that date, calculated in accordance with GAAP,
consistently applied (unless otherwise provided) (capitalized terms below have
the meanings assigned in the Loan Agreement):

 

1.Consumer Loan Value.  Debtor represents to Lender that the following
information regarding the Consumer Loan Value is true and correct:

 

 

A

Applicable Advance Rate

____%

B

Eligible Receivables

$

C

Consumer Loan Value (Eligible Receivables times the applicable Advance Rate)

$

D

Minus the total Indebtedness

$

E

Plus the balance of the Collateral Deposit Account (and amounts in transit)

$

F

Minus the Amount of Any Proposed Dividend or Distribution

$

G

Pro Forma Consumer Loan Value Deficiency

Y/N

 

EXECUTED as of the date first written above.

 

CCFI FUNDING II, LLC

5165 Emerald Parkway, Suite 100

 

Dublin, OH  43017

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 





 



 

 

SCHEDULE III

TO

SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

TO BE MUTUALLY AGREED BY THE PARTIES PRIOR TO SEPTEMBER 30, 2020

 

 

 

